Exhibit 10.29

 

2005 INCENTIVE AWARD PLAN

 

OF

 

OWENS-ILLINOIS, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT, dated                                       , 20            , is
made by and between Owens-Illinois, Inc., a Delaware corporation hereinafter
referred to as “Company,” and                              , an employee of the
Company or a Subsidiary of the Company, hereinafter referred to as “Optionee”:

 

WHEREAS, the Company wishes to afford Optionee the opportunity to purchase
shares of its $.01 par value Common Stock (as defined hereunder); and

 

WHEREAS, the Company wishes to carry out the 2005 Incentive Award Plan of
Owens-Illinois, Inc. (the terms of which are hereby incorporated by reference
and made a part of this Agreement); and

 

WHEREAS, the Compensation Committee of the Company’s Board of Directors
(hereinafter referred to as the “Committee”), appointed to administer said Plan,
has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Non-Qualified Option provided for
herein to Optionee as an inducement to remain in the service of the Company, its
Parent Corporations or its Subsidiaries (each as defined hereunder) and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned Officers (as defined hereunder) to issue
said Option.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 

Section 1.1 - Board

 

“Board” shall mean the Board of Directors of the Company.

 

1

--------------------------------------------------------------------------------


 

Section 1.2 - Cause

 

“Cause” shall mean dishonesty, disloyalty, misconduct, insubordination, failure
to reasonably devote working time to assigned duties, failure or refusal to
comply with any reasonable rule, regulation, standard or policy which from time
to time may be established by the Company, including, without limitation, those
policies set forth in the Owens-Illinois Policy Manual in effect from time to
time, or failure to fully cooperate with any investigation of an alleged
violation of any such rule, regulation, standard or policy.

 

Section 1.3 - Code

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Section 1.4 - Common Stock

 

“Common Stock” shall mean the Company’s common stock, $.01 par value.

 

Section 1.5 - Company

 

“Company” shall mean Owens-Illinois, Inc. In addition, “Company” shall mean any
corporation assuming, or issuing new employee stock options in substitution for,
the Option and Incentive Stock Options (as defined in Section 1.14 of the Plan),
outstanding under the Plan, in a transaction to which Section 424(a) of the Code
applies.

 

Section 1.6 – Disability

 

“Disability” means the total disability of the Optionee, as determined in the
sole discretion of the Committee.

 

Section 1.7 – Exchange Act

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

Section 1.8 - Fair Market Value

 

“Fair Market Value” of a share of the Company’s stock as of a given date shall
be:  (i) the closing price of a share of the Company’s stock on the principal
exchange on which shares of the Company’s stock are then trading, if any, on the
day previous to such date, or, if shares were not traded on the day previous to
such date, then on the next preceding trading day during which a sale occurred;
or (ii) if such stock is not traded on an exchange but is quoted on NASDAQ or a
successor quotation system, (1) the last sales price (if the stock is then
listed as a National Market Issue under the NASD National Market System) or (2)
the mean between the closing representative bid and asked prices (in all other
cases) for the stock on the day previous to such date as reported by NASDAQ or
such successor quotation system; or (iii) if such stock is not publicly traded
on an exchange and not quoted on NASDAQ or a successor quotation system, the
mean between the closing bid and asked prices for the stock, on the day previous
to such date, as determined in good faith by the Committee; or (iv) if

 

2

--------------------------------------------------------------------------------


 

the Company’s stock is not publicly traded, the fair market value established by
the Committee acting in good faith.

 

Section 1.9 - Officer

 

“Officer” shall mean an officer of the Company, as defined in Rule 16a-1(f)
under the Exchange Act, as such Rule may be amended in the future.

 

Section 1.10 - Option

 

“Option” shall mean the Non-Qualified Option (as defined in Section 1.15 of the
Plan) to purchase Common Stock of the Company under this Agreement. This Option
is a Transferable Option (as defined in Section 1.31 of the Plan).

 

Section 1.11 - Parent Corporation

 

“Parent Corporation” shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

Section 1.12 - Plan

 

“Plan” shall mean the 2005 Incentive Award Plan of Owens-Illinois, Inc.

 

Section 1.13 - Retirement

 

“Retirement” shall mean Optionee’s retirement and “separation from service”
(within the meaning of Section 409A of the Code) from the Company, a Parent
Corporation or a Subsidiary after reaching the Company’s normal retirement age
or Optionee’s early retirement from the Company, a Parent Corporation or a
Subsidiary after reaching the age of 60.

 

Section 1.14 - Rule 16b-3

 

“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
rule may be amended in the future.

 

Section 1.15 - Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

Section 1.16 - Securities Act

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

3

--------------------------------------------------------------------------------


 

Section 1.17 - Subsidiary

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. “Subsidiary” shall also mean any partnership in
which the Company and/or any Subsidiary owns more than 50% of the capital of
profits interests.

 

Section 1.18 -  Termination of Employment

 

“Termination of Employment” shall mean the time when the employee-employer
relationship between Optionee and the Company, a Parent Corporation or a
Subsidiary is terminated for any reason, with or without Cause, including, but
not by way of limitation, a termination by resignation, discharge, or retirement
(including a Retirement), but excluding (i) any termination where there is a
simultaneous reemployment by the Company, a Parent Corporation or a Subsidiary,
(ii) any termination where Optionee continues a relationship (e.g., as a
director or as a consultant) with the Company, a Parent Corporation or a
Subsidiary or (iii) any termination resulting from the death or Disability of
Optionee. The Committee, in its absolute discretion, shall determine the effect
of all other matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a Termination
of Employment resulted from a discharge for Cause, and all questions of whether
a particular leave of absence constitutes a Termination of Employment.
Notwithstanding any other provision of this Agreement, the Company, any Parent
Corporation or any Subsidiary has an absolute and unrestricted right to
terminate Optionee’s employment at any time for any reason whatsoever, with or
without Cause.

 

Section 1.19 - Transferee

 

“Transferee” shall mean any person or entity to whom or to which Optionee has
transferred all or any part of the Option in accordance with Section 5.2.

 

ARTICLE II

 

GRANT OF OPTION

 

Section 2.1 - Grant of Option

 

In consideration of Optionee’s agreement to remain in the employ of the Company,
its Parent Corporations or its Subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Optionee the
option to purchase any part or all of an aggregate of
                             shares of its $.01 par value Common Stock upon the
terms and conditions set forth in this Agreement.

 

Section 2.2 - Purchase Price

 

The purchase price of the shares of stock covered by the Option shall be
$                        per share without commission or other charge.

 

4

--------------------------------------------------------------------------------


 

Section 2.3 - Consideration to Company

 

In consideration of the granting of this Option by the Company, Optionee agrees
to render faithful and efficient services to the Company, a Parent Corporation
or a Subsidiary, with such duties and responsibilities as the Company shall from
time to time prescribe, for a period of at least one year from the date this
Option is granted. Nothing in this Agreement or in the Plan shall confer upon
Optionee any right to continue in the employ of the Company, any Parent
Corporation or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company, any Parent Corporation and any Subsidiary, which are
hereby expressly reserved, to discharge Optionee at any time for any reason
whatsoever, with or without cause.

 

Section 2.4 - Adjustments in Option

 

In the event that the outstanding shares of Common Stock subject to the Option
are changed into or exchanged for a different number or kind of shares of the
Company or other securities of the Company by reason of merger, consolidation,
recapitalization, reclassification, or the number of shares is increased or
decreased by reason of a stock split up, stock dividend, combination of shares
or any other increase or decrease in the number of such shares of Common Stock
effected without receipt of consideration by the Company (provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration”) the Committee shall
make appropriate adjustments in the number and kind of shares as to which the
Option, or portions thereof then unexercised, shall be exercisable, to the end
that after such event Optionee’s proportionate interest shall be maintained as
before the occurrence of such event. Such adjustment in the Option shall be made
without change in the total price applicable to the unexercised portion of the
Option (except for any change in the aggregate price resulting from rounding-off
of share quantities or prices) and with any necessary corresponding adjustment
in the Option price per share. Any such adjustment made by the Committee shall
be final and binding upon Optionee, the Company and all other interested
persons.

 

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

Section 3.1 - Commencement of Exercisability

 

(a)  Except as provided in Section 3.4, no Option may be exercised in whole or
in part during the first year after such Option is granted.

 

(b)  Except to the extent that such Option becomes exercisable sooner pursuant
to Section 3.4, the Option shall become exercisable as to 25% of the shares
covered by the Option on each of the first four anniversaries of the date of
grant of such Option. Such installments shall be cumulative.

 

(c)  Except as provided in Section 3.4, no portion of the Option which is
unexercisable at Termination of Employment, other than a Termination of
Employment due to Retirement, shall thereafter become exercisable.

 

5

--------------------------------------------------------------------------------


 

Following a Termination of Employment due to Retirement, Options shall continue
to vest and become exercisable as provided in Section 3.1(b).

 

Section 3.2 - Duration of Exercisability

 

The installments provided for in Section 3.1 are cumulative. Each such
installment which becomes exercisable pursuant to Section 3.1 shall remain
exercisable until it becomes unexercisable under Section 3.3.

 

Section 3.3 - Expiration of Option

 

The Option may not be exercised to any extent by anyone after the first to occur
of the following events:

 

(a)  The expiration of seven years from the date the Option was granted; or

 

(b)  Except as provided in clauses (c) through (h) below, the date of Optionee’s
Termination of Employment, other than due to Retirement; or

 

(c)  If Optionee is discharged not for Cause or retires (other than a
Retirement), the expiration of the earlier of (i) one (1) year from Optionee’s
Termination of Employment  or (ii) seven years from the date the Option was
granted, unless Optionee dies within said period; or

 

(d)  If Optionee’s right to exercise his Option is extended by the Committee,
which extension shall not exceed the earlier of (i) three years from the date of
Optionee’s Termination of Employment or (ii) seven years from the date the
Option was granted, the date upon which such extension expires; or

 

(e)  If Optionee is determined by the Committee to have a Disability, the
expiration of the earlier of (i) one year from the date Optionee is determined
by the Committee to have a Disability, or (ii) seven years from the date the
Option was granted, unless Optionee dies within said period; or

 

(f)  In the case of Optionee’s death, including during an extended exercise
period provided in subsection (c) or (e) of this Section 3.3,  the expiration of
the earlier of (i) one year from the date of Optionee’s death, or  (ii) seven
years from the date the Option was granted; or

 

(g)  In the case of the Optionee’s Retirement, the expiration of seven years
from the date the Option was granted; or

 

(h)  The effective date of either the merger or consolidation of the Company
with or into another corporation, or the acquisition by another corporation or
person (excluding any employee benefit plan of the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company) of all or substantially all of the Company’s assets or 51% or more of
the Company’s then outstanding voting stock, or the liquidation or dissolution
of the Company, unless the Committee waives this provision in connection with
such transaction. At least ten days prior to the effective date of

 

6

--------------------------------------------------------------------------------


 

such merger, consolidation, acquisition, liquidation or dissolution, the
Committee shall give Optionee notice of such event if the Option has then
neither been fully exercised nor become unexercisable under this Section 3.3.

 

Section 3.4 - Acceleration of Exercisability

 

(a)           In the event the Optionee dies, or experiences a Disability, in
either case, prior to the Optionee’s Termination of Employment, the Option shall
become immediately exercisable as to all shares covered hereby, notwithstanding
that this Option may not have become fully exercisable under Section 3.1; or

 

(b)           In the event of the merger or consolidation of the Company with or
into another corporation, or the acquisition by another corporation or person
(excluding any employee benefit plan of the Company or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company) of
all or substantially all of the Company’s assets or 51% or more of the Company’s
then outstanding voting stock, or the liquidation or dissolution of the Company,
the Committee shall then provide by resolution, adopted prior to such event and
incorporated in the notice referred to in Section 3.3(g), that at some time
prior to the effective date of such event this Option shall be exercisable as to
all the shares covered hereby, notwithstanding that this Option may not yet have
become fully exercisable under Section 3.1; provided, however, that this
acceleration of exercisability shall not take place if:

 

(i)            This Option becomes unexercisable under Section 3.3 prior to said
effective date; or

 

(ii)           In connection with such an event, provision is made for an
assumption of this Option or a substitution therefor of a new option by an
employer corporation or a parent or subsidiary of such corporation.

 

The Committee may make such determinations and adopt such rules and conditions
as it, in its absolute discretion, deems appropriate in connection with such
acceleration of exercisability, including, but not by way of limitation,
provisions to ensure that any such acceleration and resulting exercise shall be
conditioned upon the consummation of the contemplated corporate transaction.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

 

EXERCISE OF OPTION

 


SECTION 4.1 - PERSON ELIGIBLE TO EXERCISE


 

During the lifetime of Optionee, only he or his Transferee, if any, may exercise
the Option or any portion thereof. After the death of Optionee, any exercisable
portion of the Option may, prior to the time when such portion becomes
unexercisable under Section 3.3, be exercised by his Transferee, if any, or by
his personal representative or any other person empowered to do so under
Optionee’s will or under the then applicable laws of descent and distribution.
All of the terms and conditions of this Option in the hands of Optionee during
his lifetime shall be and remain fully applicable and binding on his Transferee,
if any, and on any other person who may become eligible to exercise this Option.

 

Section 4.2 - Partial Exercise

 

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.3;
provided, however, that each partial exercise shall be for not less than one
hundred (100) shares (or the minimum installment set forth in Section 3.1, if a
smaller number of shares) and shall be for whole shares only.

 

Section 4.3 - Manner of Exercise

 

The Option, or any exercisable portion thereof, may be exercised solely by
delivery to the Secretary or his office of all of the following prior to the
time when the Option or such portion becomes unexercisable under Section 3.3:

 

(a)  Notice in electronic form approved by the Committee or, if no such form has
been approved by the Committee, in writing signed by Optionee or the other
person then entitled to exercise the Option or portion, stating that the Option
or portion is thereby exercised, such electronic form or notice complying with
all applicable rules established by the Committee; and

 

(b)           (i)  Full payment (in cash or by check) for the shares with
respect to which such Option or portion is exercised; or

 

(ii)  With the consent of the Committee, (A) shares of the Company’s Common
Stock owned by Optionee duly endorsed for transfer to the Company, or (B) shares
of the Company’s Common Stock issuable to Optionee upon exercise of the Option,
with a Fair Market Value on the date of option exercise equal to the aggregate
purchase price of the shares with respect to which such Option or portion is
exercised; or

 

(iii)  With the consent of the Committee, a full recourse promissory note
bearing interest (at least such rate as shall then preclude the imputation of
interest under the Code or successor provision) and payable upon such terms as
may be prescribed by the Committee. The

 

8

--------------------------------------------------------------------------------


 

Committee may also prescribe the form of such note and the security to be given
for such note. The Option may not be exercised, however, by delivery of a
promissory note or by a loan from the Company when or where such loan or other
extension of credit is prohibited by law; or;

 

(iv)  With the consent of the Committee, any combination of the consideration
provided in the foregoing subparagraphs (i), (ii) and (iii); and

 

(c)  A bona fide written or electronic representation and agreement, in a form
satisfactory to the Committee, signed by Optionee or other person then entitled
to exercise such Option or portion, stating that the shares of stock are being
acquired for his own account, for investment and without any present intention
of distributing or reselling said shares or any of them except as may be
permitted under the Securities Act and then applicable rules and regulations
thereunder, and that Optionee or other person then entitled to exercise such
Option or portion will indemnify the Company against and hold it free and
harmless from any loss, damage, expense or liability resulting to the Company if
any sale or distribution of the shares by such person is contrary to the
representation and agreement referred to above. The Committee may, in its
absolute discretion, take whatever additional actions it deems appropriate to
insure the observance and performance of such representation and agreement and
to effect compliance with the Securities Act and any other federal or state
securities laws or regulations. Without limiting the generality of the
foregoing, the Committee may require an opinion of counsel acceptable to it to
the effect that any subsequent transfer of shares acquired on an Option exercise
does not violate the Securities Act, and may issue stop-transfer orders covering
such shares. Share certificates evidencing stock issued on exercise of this
Option shall bear an appropriate legend referring to the provisions of this
subsection (c) and the agreements herein. The written or electronic
representation and agreement referred to in the first sentence of this
subsection (c) shall, however, not be required if the shares to be issued
pursuant to such exercise have been registered under the Securities Act, and
such registration is then effective in respect of such shares; and

 

(d)  Full payment to the Company (or other employer corporation) of all amounts
which, under federal, state or local tax law, it is required to withhold upon
exercise of the Option; with the consent of the Committee, (i) shares of the
Company’s Common Stock owned by Optionee duly endorsed for transfer, or, (ii)
shares of the Company’s Common Stock issuable to Optionee upon exercise of the
Option, valued at Fair Market Value as of the date of Option exercise, may be
used to make all or part of such payment; provided, that notwithstanding
anything herein to the contrary, the number of shares which may be withheld with
respect to the satisfaction of any such taxes shall be limited to the number of
shares which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such withholding obligations based on the minimum applicable
statutory withholding rates for federal, state and/or local income and payroll
tax purposes; and

 

9

--------------------------------------------------------------------------------


 

(e)  In the event the Option or portion shall be exercised pursuant to Section
4.1 by any person or persons other than Optionee, appropriate proof of the right
of such person or persons to exercise the Option.

 

Section 4.4 - Conditions to Issuance of Stock Certificates

 

 The shares of stock deliverable upon the exercise of the Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. Such shares shall be fully
paid and nonassessable. The Company shall not be required to issue or deliver
any certificate or certificates for shares of stock purchased upon the exercise
of the Option or portion thereof prior to fulfillment of all of the following
conditions:

 

(a)  The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed; and

 

(b)  The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; and

 

(c)  The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(d)  The payment to the Company (or other employer corporation) of all amounts,
if any, which, under federal, state or local tax law, it is required to withhold
upon exercise of the Option; and

 

(e)  The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.

 

Section 4.5 - Rights as Stockholder

 

The holder of the Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect to any shares purchasable upon the
exercise of any part of the Option unless and until certificates representing
such shares shall have been issued by the Company to such holder.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V

 

OTHER PROVISIONS

 

Section 5.1 - Administration

 

The Committee shall have the power to interpret the Plan, this Agreement and all
other documents relating to the Option and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Optionee, the Company and all other interested persons.
No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Option and all members of the Committee shall be fully protected by the
Company in respect to any such action, determination or interpretation. In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan and this Agreement
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Committee.

 

Section 5.2 - Option Not Transferable

 

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of Optionee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent:

 

(a) any transfer by gift, without the receipt of any consideration, of the
Option or any part thereof by Optionee, in writing and with written notice
thereof to the Committee, (i) to Optionee’s spouse; (ii) to any child or more
remote lineal descendant of Optionee or to the spouse of any such child or more
remote lineal descendant; or (iii) to any trust, custodianship, or other similar
fiduciary relationship maintained for the benefit of any one or more of such
persons; or

 

(b) any transfer by will or by the applicable laws of descent and distribution.

 

Section 5.3 - Shares to Be Reserved

 

The Company shall at all times during the term of the Option reserve and keep
available such number of shares of stock as will be sufficient to satisfy the
requirements of this Agreement.

 

11

--------------------------------------------------------------------------------


 

Section 5.4 - Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
Optionee shall be addressed to him at the address given beneath his signature
hereto. By a notice given pursuant to this Section 5.4, either party may
hereafter designate a different address for notices to be given to it or him.
Any notice which is required to be given to Optionee shall, if Optionee is then
deceased, be given to Optionee’s personal representative if such representative
has previously informed the Company of his status and address by written notice
under this Section 5.4. Any notice shall be deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

 

Section 5.5 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 5.6 - Rule 16b-3

 

The Company shall take such actions with respect to the Plan as may be necessary
to satisfy the requirements of Rule 16b-3.

 

Section 5.7 - Conformity to Securities Laws

 

This Agreement is intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including without limitation Rule 16b-3. Notwithstanding anything
herein to the contrary, this Agreement shall be administered, and the Option
shall be granted and may be exercised, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law,
this Agreement and the Option granted hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

Section 5.8 - Amendment

 

This Agreement may be amended only by a writing executed by the parties hereto
which specifically states that it is amending this Agreement.

 

Section 5.9 - Governing Law

 

The laws of the State of Delaware shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, this Agreement has been executed and delivered by the parties
hereto.

 

 

OWENS-ILLINOIS, INC.

 

 

 

 

 

By

 

 

 

 

 

Its Sr. VP Chief Human Resources Manager

 

 

 

 

 

 

Employee

 

 

 

 

 

Address

 

 

 

 

 

Employee’s Taxpayer

 

Identification Number:

 

 

 

 

 

 

13

--------------------------------------------------------------------------------